UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 0-13295 CATERPILLAR FINANCIAL SERVICES CORPORATION (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 37-1105865 (IRS Employer I.D. No.) 2120 West End Ave., Nashville, Tennessee (Address of principal executive offices) 37203-0001 (Zip Code) Registrant's telephone number, including area code:(615) 341-1000 The Registrant is a wholly-owned subsidiary of Caterpillar Inc. and meets the conditions set forth in General Instruction (I)(1)(a) and (b) of Form 10-K, and is therefore filing this Form with the reduced disclosure format. Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered 5.125% Medium Term Notes Series F due October, 2011 New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [ü]No [] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes []No [ü] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ü]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ü] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [ ]Non-accelerated filer [ü]Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes []No [ ü] As of February 19, 2010, one share of common stock of the registrant was outstanding, which is owned by Caterpillar Inc. TABLE OF CONTENTS Page Part I Item 1. Business 1 Item 1A. Risk Factors 3 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings 7 Part II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 24 Item 8. Financial Statements and Supplementary Data 25 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 25 Item 9A. Controls and Procedures 25 Item 9B. Other Information 25 Part III Item 14. Principal Accounting Fees and Services 26 Part IV Item 15. Exhibits, Financial Statement Schedules 27 PART I Item 1. Business. General Caterpillar Financial Services Corporation was organized in 1981 in the State of Delaware (together with its subsidiaries, "Cat Financial," "the Company," "we" or "our").We are a wholly-owned finance subsidiary of Caterpillar Inc. (together with its other subsidiaries, "Caterpillar" or "Cat") and our corporate headquarters is located in Nashville, Tennessee. Nature of Operations Our primary business is to provide retail financing and wholesale alternatives for Caterpillar products to customers around the world.Such retail financing is primarily comprised of financing of Caterpillar equipment, machinery and engines.In addition, we also provide financing for vehicles, power generation facilities and marine vessels that, in most cases, incorporate Caterpillar products.We also provide wholesale financing to Caterpillar dealers and purchase short-term dealer receivables from Caterpillar and its subsidiaries.The various financing plans offered by Cat Financial are designed to increase the opportunity for sales of Caterpillar products and generate financing income for Cat Financial.A significant portion of our activities is conducted in North America.However, we have additional offices and subsidiaries in Asia-Pacific, Europe and Latin America.We have more than 25 years of experience in providing financing for Caterpillar products, contributing to our knowledge of asset values, industry trends, product structuring and customer needs. The Company’s retail leases and installment sale contracts (totaling 60 percent*) include: · Tax leases that are classified as either operating or finance leases for financial accounting purposes, depending on the characteristics of the lease.For tax purposes, we are considered the owner of the equipment (18 percent*). · Finance (non-tax) leases, where the lessee for tax purposes is considered to be the owner of the equipment during the term of the lease, that either require or allow the customer to purchase the equipment for a fixed price at the end of the term (22 percent*). · Installment sale contracts, which are equipment loans that enable customers to purchase equipment with a down payment or trade-in and structure payments over time (19 percent*). · Governmental lease-purchase plans in the U.S. that offer low interest rates and flexible terms to qualified non-federal government agencies (1 percent*). The Company’s wholesale notes receivable, finance leases and installment sale contracts (totaling 8 percent*) include: · Inventory/rental programs, which provide assistance to dealers by financing their new Caterpillar inventory and rental fleets (4 percent*). · Short-term dealer receivables we purchase from Caterpillar at a discount (4 percent*). 1 The Company’s retail notes receivable (32 percent*) include: · Loans that allow customers and dealers to use their Caterpillar equipment or other assets as collateral to obtain financing. *Indicates the percentage of total portfolio as of December 31, 2009.We define total portfolio as total finance receivables excluding the Notes Receivable from Caterpillar (net of unearned income and allowance for credit losses) plus equipment on operating leases, less accumulated depreciation.For more information on the above and our concentration of credit risk, please refer to Note 6 of Notes to Consolidated Financial Statements. Competitive Environment The retail financing business is highly competitive, with financing for users of Caterpillar equipment available through a variety of sources, principally commercial banks and finance and leasing companies.Our competitors include Wells Fargo Equipment Finance Inc., General Electric Capital Corporation and various banks and finance companies.In addition, many of the manufacturers that compete with Caterpillar own financial subsidiaries such as Volvo Financial Services, Komatsu Financial L.P. and John Deere Credit Corporation that utilize below-market interest rate programs (subsidized by the manufacturer) to assist machine sales.We work with Caterpillar to provide a broad array of financial merchandising programs around the world to meet these competitive offers. We continue in our efforts to respond quickly to customers and improve internal processing efficiencies.We believe our web-based Cat FinancExpressSM transaction processing and information tool, currently available in the United States, Australia, Canada and France, provides us a competitive advantage in those areas.Cat FinancExpressSM is a web-based tool that provides finance quotes, credit decisions and the ability to print the appropriate financial documents for end-user signature, all within a reasonably short time frame. We provide financing only when acceptable criteria are met.Credit decisions are based upon, among other factors, the customer's credit history, financial strength and intended use of equipment.We typically maintain a security interest in retail financed equipment and require physical damage insurance coverage on financed equipment.We continue to finance a significant portion of Caterpillar dealers' sales and inventory of Caterpillar products throughout the world (see Note 16 of Notes to Consolidated Financial Statements for more information regarding our segments and geographic areas).We participate in certain marketing programs sponsored by Caterpillar and/or Caterpillar dealers that allow us to offer financing to customers at interest rates that are below-market rates through subsidies from Caterpillar and/or Caterpillar dealers.Under these programs, Caterpillar, or the dealer, subsidizes an amount at the outset of the transaction, which we then recognize as revenue over the term of the financing.These marketing programs provide us with a significant competitive advantage in financing Caterpillar products. In certain instances, our operations are subject to supervision and regulation by state, federal and various foreign government authorities and may be subject to various laws and judicial and administrative decisions imposing various requirements and restrictions, which, among other things, (i) regulate credit granting activities and the administration of loans, (ii) establish maximum interest rates, finance charges and other charges, (iii) require disclosures to customers and investors, (iv) govern secured transactions, (v) set collection, foreclosure, repossession and other trade practices and (vi) regulate the use and reporting of information related to a borrower's credit experience.Our ability to comply with these governmental and legal requirements and restrictions affects our operations. We also have agreements with Caterpillar that are significant to our operation.These agreements provide us with certain types of operational and administrative support from Caterpillar such as the administration of employee benefit plans, financial support, funding support and various forms of corporate services that are integral to the conduct of our business.For more information on these agreements, please refer to Note 14 of Notes to Consolidated Financial Statements. 2 Employment As of December 31, 2009, there were 1,534 full-time employees, a decrease of 11 percent from December 31, 2008. Available Information The Company files electronically with the Securities and Exchange Commission (SEC) required reports on Form 8-K, Form 10-Q and Form 10-K.The public may read and copy any materials the Company has filed with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, DC 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The SEC maintains an Internet site (www.sec.gov) that contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC.Copies of our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and any amendments to these reports filed or furnished with the SEC are available free of charge through our Internet site (www.catfinancial.com) as soon as reasonably practicable after filing with the SEC.Copies may also be obtained free of charge by writing to:Legal Dept., Caterpillar Financial Services Corporation, 2120 West End Ave., Nashville, Tennessee 37203-0001.In addition, the public may obtain more detailed information about our parent company, Caterpillar Inc. (together with its subsidiaries, "Caterpillar" or "Cat") by visiting its Internet site (www.cat.com).None of the information contained at any time on our Internet site or that of Caterpillar’s or the SEC’s Internet sites is incorporated by reference into this document. Item 1A. Risk Factors. The following discussion of risk factors may contain "forward looking statements" that are subject to the caption "CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS" in Item 7 of this report.The following information should be read in conjunction with Management’s Discussion and Analysis of Financial Condition and Results of Operations and the consolidated financial statements and related notes included in this report.The risks described below are not the only risks we face.Additional risks that are currently unknown to us or that we currently consider to be immaterial may also impair our business or adversely affect our financial condition or results of operations.If any of the following risks actually occurs, our business, financial condition or results of operation could be adversely affected. Demand for Caterpillar’s Products Our business is largely dependent upon the demand for Caterpillar’s products and customers’ willingness to enter into financing or leasing agreements, which continues to be negatively affected by challenging global economic conditions.As a result, a significant and prolonged decrease in demand could have a material adverse effect on our business, financial condition, results of operations and cash flows.Our primary business is to provide retail and wholesale financing alternatives for Caterpillar products to customers and Caterpillar dealers.The demand for Caterpillar’s products and our products and services is influenced by a number of factors, including: · General world economic conditions and the level of mining, construction and manufacturing activity; · Fluctuations in demand and prices for certain commodities; · Fluctuations in currency exchange rates and interest rates; 3 · Changes and uncertainties in the monetary and fiscal policies of various governmental and regulatory entities; · The ability of Caterpillar dealers to sell Caterpillar products and their practices regarding inventory control; · The ability of Caterpillar to compete successfully; · Changes in pricing policies by Caterpillar or its competitors; · Political, economic and legislative changes; and · Natural disasters, wars, embargoes, acts of terrorism and other catastrophic events. Any significant changes to these factors could impact our results. Marketing, Operational and Administrative Support from Caterpillar We participate in certain marketing programs sponsored by Caterpillar and/or Caterpillar dealers that allow us to offer financing to customers at interest rates that are below-market rates through subsidies from Caterpillar and/or Caterpillar dealers.These marketing programs provide us with a significant competitive advantage in financing Caterpillar products.Any elimination of these marketing programs or reduction in our ability to offer competitively priced financing to customers could reduce the percentage of Caterpillar products financed by us, which could have a material adverse effect on our business, financial condition, results of operations and cash flows.Caterpillar also provides us with other types of operational and administrative support, such as the administration of employee benefit plans, which is integral to the conduct of our business.Any changes in the levels of support from Caterpillar could also negatively impact our results. Increases in Delinquencies, Repossessions and Net Losses Our business is significantly influenced by the credit risk associated with our customers.The creditworthiness of each customer and the rate of delinquencies, repossessions and net losses on customer obligations are directly impacted by several factors, including, but not limited to, relevant industry and economic conditions and the availability of capital.Any increase in delinquencies, repossessions and net losses on customer obligations could have a material adverse effect on our earnings and cash flows. In addition, although we evaluate and adjust our allowance for credit losses related to past due and non-performing receivables on a regular basis, adverse economic conditions or other factors that might cause deterioration of the financial health of ourcustomers could change the timing and level of payments received and thus necessitate an increase in our estimated losses, which could also have a material adverse effect on our earnings and cash flows.As further described under "Management’s Discussion and Analysis of Financial Condition and Results of Operation", we experienced an increase in past dues over 30 days as of December 31, 2009 and an increase in write-offs in 2009, compared to December 31, 2008, due to global economic conditions during 2009. Interest Rates, Foreign Currency Exchange Rates and Market Liquidity Conditions Changes in interest rates, foreign currency exchange rates and market liquidity conditions could have a materially adverse effect on our earnings and cash flows.Because a significant number of our loans are made at fixed interest rates, our business is subject to fluctuations in interest rates.Changes in market interest rates may influence our financing costs, returns on financial investments and the valuation of derivative contracts and could reduce our earnings and/or cash flow.In addition, since we make a significant amount of loans in currencies other than the U.S. dollar, fluctuations in foreign currency exchange rates could also reduce our earnings and cash flow.We also rely on a number of diversified global debt capital markets and funding programs to provide liquidity for our global operations, including commercial paper, medium term notes, retail notes, variable denomination floating rate demand notes, asset-backed securitizations and bank loans.Significant changes in market liquidity conditions could impact our access to funding and the associated funding cost and reduce our earnings and cash flow. 4 Although we manage interest rate, foreign currency exchange rate and market liquidity risks with a variety of techniques, including a match funding program, the selective use of derivatives and a broadly diversified funding program, there can be no assurance that fluctuations in interest rates, currency exchange rates and market liquidity conditions will not have a material adverse effect on our earnings and cash flow.If any of the variety of instruments and strategies we use to hedge our exposure to these various types of risk are ineffective, we may incur losses. Equipment Financing Declines in the residual value of equipment financed by us may reduce our earnings.We recognize the residual value of leased equipment, which is the estimated future wholesale market value of leased equipment at the time of the expiration of the lease term.We estimate the residual value of leased equipment at the inception of the lease based on a number of factors, including historical wholesale market sales prices, past remarketing experience and any known significant market/product trends.If estimated future market values significantly decline due to economic factors, obsolescence or other adverse circumstances, we may not realize such residual value, which could reduce our earnings, either through an increase in depreciation expense or a decrease in finance revenue. Changes in Our Competitive Environment The retail financing business is highly competitive, with financing for users of Caterpillar equipment available through a variety of sources, principally commercial banks and finance and leasing companies.Increasing competition may adversely affect our business if we are unable to match the products and services of our competitors.Also, as noted above, any changes to the marketing programs sponsored by Caterpillar and/or Caterpillar dealers, which allow us to offer financing to customers at interest rates that are below-market rates, could have a materially adverse effect on our business. Market Volatility and Difficult Market Conditions Should global economic conditions deteriorate or access to debt markets be reduced, we could experience reduced levels of liquidity and increased credit spreads in the markets we serve.We have maintained access to key global medium-term note and commercial paper markets, but there can be no assurance that such markets will continue to represent a reliable source of financing.If global economic conditions were to deteriorate, we could face materially higher financing costs, become unable to access adequate funding to operate and grow our business and/or meet our debt service obligations as they mature, and we could be required to draw upon contractually committed lending agreements primarily provided by global banks and/or by seeking other funding sources.However, under extreme market conditions, there can be no assurance that such agreements and other funding sources would be available or sufficient.Any of these events could negatively impact our business, results of operations and financial condition.The extent of any impact on our ability to meet funding or liquidity needs will depend on several factors, including our operating cash flows, the duration of any market disruptions, the effects of governmental intervention in the financial markets including the effects of any programs or legislation designed to increase or restrict liquidity for certain areas of the market, general credit conditions, the volatility of equity and debt markets, our credit ratings and credit capacity and the cost of financing and other general economic and business conditions.Market disruption and volatility may also lead to a number of other risks in connection with these events, including but not limited to: · Market developments that may affect customer confidence levels and may cause declines in credit applications and adverse changes in payment patterns, causing increases in delinquencies and default rates, which could impact our write-offs and provision for credit losses. 5 · The process we use to estimate losses inherent in our credit exposure requires a high degree of management’s judgment regarding numerous subjective, qualitative factors, including forecasts of economic conditions and how economic predictors might impair the ability of our borrowers to repay their loans.Ongoing financial market disruption and volatility may impact the accuracy of these judgments. · Our ability to engage in routine funding transactions or borrow from other financial institutions on acceptable terms or at all could be adversely affected by further disruptions in the capital markets or other events, including actions by rating agencies and deteriorating investor expectations. · Since our counterparties are primarily financial institutions, their ability to perform in accordance with any of our underlying agreements could be adversely affected by market volatility and/or disruptions in the equity and credit markets. Covenants in Our Debt Instruments May Adversely Affect Us Cat Financial and our subsidiaries have agreements under which we borrow or have the ability to borrow funds for use in our respective businesses and are utilized primarily to support our commercial paper program and other general corporate purposes.Certain of these agreements include covenants relating to our financial performance.The two most significant financial covenants included in these agreements are: (1) a leverage ratio covenant that requires us to maintain a ratio of consolidated debt to consolidated net worth of not greater than 10.0 to 1; and (2) an interest coverage ratio that requires us to maintain a ratio of (i) profit excluding income taxes, interest expense and net gain/(loss) from interest rate derivatives to (ii) interest expense of not less than 1.15 to 1, in each case, calculated at the end of each calendar quarter for the rolling four-quarter period then most recently ended for us and our subsidiaries on a consolidated basis in accordance with generally accepted accounting principles.In addition to the foregoing financial covenants, there is a requirement in a number of these agreements that prohibits us from terminating, amending or modifying our support agreement with Caterpillar.The trust indentures supporting some of our debt programs also contain covenants that further impact the operation of our business such as a negative pledge clause that places limits on our ability to incur secured indebtedness, as well as covenants that limit our ability to consolidate, merge and sell assets.Similarly, we are also bound by covenants in various agreements that involve Caterpillar and its obligation to maintain a consolidated net worth of not less than $9 billion at all times during each fiscal year. While we do not believe any of these credit covenants to which we are subject presently materially restrict our operations, our ability to meet any one particular financial covenant may be affected by events that could be beyond our control and could result in material adverse consequences that negatively impact our business, results of operations and financial condition.These consequences could include defaults under our credit agreements, indentures or other treasury programs, the acceleration of repayment of amounts outstanding under certain of our credit agreements, the triggering of an obligation to redeem certain debt securities, the termination of existing unused credit commitments by our lenders, the refusal by our lenders to extend further credit under one or more of our current credit agreements or future credit agreements, or the lowering or modification of our credit ratings, including those of any of our subsidiaries.We cannot provide assurance that we will continue to comply with each credit covenant, particularly if we were to encounter challenging and volatile market conditions. 6 Failure to Maintain Credit Ratings Caterpillar's and Cat Financial's costs of borrowing and ability to access the capital markets are affected not only by market conditions but also by the short-term and long-term debt ratings assigned to our debt by the major credit rating agencies.These ratings are based, in significant part, on Caterpillar's and Cat Financial's performance as measured by credit metrics such as interest coverage and leverage ratios, as well as transparency with rating agencies and timeliness of financial reporting.On January 26, 2009, Moody's Investment Services changed its outlook for the long-term ratings of Caterpillar and Cat Financial to negative from stable.Moody's did not alter the 'A-2' long-term ratings or the 'Prime-1' short-term ratings of Caterpillar and Cat Financial.On April 21, 2009, Standard & Poor's Rating Services revised its outlook for Caterpillar and Cat Financial to negative from stable, while affirming the 'A' long-term corporate credit rating and 'A-1' short-term ratings on Caterpillar and its related entities.On April 22, 2009, Fitch Ratings, which had previously rated Caterpillar and Cat Financial slightly higher than Moody's and S&P, downgraded Caterpillar and Cat Financial to 'A' from 'A+' and assigned a stable rating outlook.On May 6, 2009, DBRS, which had similarly rated Caterpillar and Cat Financial a notch higher than Moody's and S&P, downgraded Caterpillar and Cat Financial to 'A' from 'A (high)' and stated the trend for the rating was stable. Although Caterpillar and Cat Financial have committed credit facilities to provide liquidity, any downgrades of our credit ratings could increase our cost of borrowing and could have a further adverse effect on our access to the capital markets, including restricting, in whole or in part, our access to the commercial paper market.There can be no assurance that the commercial paper market will continue to be a reliable source of short-term financing for Caterpillar and Cat Financial.An inability to access the capital markets could have a material adverse effect on our business, results of operations and financial condition. Item 1B. Unresolved Staff Comments. None. Item 2. Properties. Our corporate headquarters are located in Nashville, Tennessee.We maintain forty-four offices in total, of which ten are located in North America (nine in the U.S. and one in Canada), twenty are located in Europe, one is located in the Middle East, nine are located in Asia-Pacific and four are located in Latin America (see Note 16 of Notes to Consolidated Financial Statements for more information regarding our segments and geographic areas).All of our offices are leased. Item 3. Legal Proceedings. We are involved in unresolved legal actions that arise in the normal course of business.The majority of these unresolved actions involve claims to recover collateral, claims pursuant to customer bankruptcies and the pursuit of deficiency amounts.Although it is not possible to predict with certainty the outcome of our unresolved legal actions or the range of probable loss, we believe that these unresolved legal actions will neither individually nor in the aggregate have a material adverse effect on our consolidated financial position, liquidity or results of operations. PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Our stock is not publicly traded.Caterpillar Inc. is the owner of our one outstanding share.A cash dividend was neither declared nor paid in 2008 or 2009.A cash dividend of $250 million was paid to Caterpillar in 2007. 7 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. OVERVIEW:2009 VS. 2008 We reported revenues of $2.714 billion for 2009, a decrease of $344 million, or 11 percent, compared with 2008.Profit after tax was $259 million, a $126 million, or 33 percent, decrease from 2008. · The decrease in revenues was principally due to a $127 million impact from a reduction in earning assets (finance receivables and operating leases at constant interest rates), a $93 million impact from lower interest rates on new and existing finance receivables and a $77 million unfavorable impact from returned or repossessed equipment. · Profit before income taxes was down $198 million for the year, or 38 percent, compared with 2008.The decrease was principally due to a $77 million unfavorable impact from returned or repossessed equipment, a $60 million unfavorable impact from net currency exchange gains and losses, a $51 million impact from decreased net yield on average earning assets, a $47 million impact from lower average earning assets, a $33 million increase in the provision for credit losses, the absence of a $12 million gain related to the sale of receivables in 2008 and a $10 million impact from employee separation charges.These decreases in pre-tax profit were partially offset by a $71 million favorable impact from mark-to-market adjustments on interest rate derivative contracts and a $60 million decrease in general, operating and administrative expense. · Provision for income taxes for the year decreased $75 million, or 63 percent, compared with 2008.The decrease was primarily attributable to lower pre-tax results and changes in the geographic mix of our pre-tax results. · New retail financing for the year was $7.62 billion, a decrease of $8.3 billion, or 52 percent, from 2008.The decrease occurred across all Cat Financial operating segments. · At December 31, 2009, past dues were 5.54 percent, which decreased from 5.79 percent at the end of the third quarter 2009.At December 31, 2008, past dues were 3.88 percent.During 2009, past dues increased across all Cat Financial operating segments.Write-offs, net of recoveries, were $253 million for the year ended December 31, 2009, compared to $121 million for the year ended December 31, 2008.The $132 million year-over-year increase was driven by adverse economic conditions primarily in North America and, to a lesser extent, in Europe.Full-year write-offs, net of recoveries, were 1.03 percent of the year-to-date average retail portfolio compared to 0.48 percent in the same period last year.The rate of write-offs in 2009 is higher than the most recent period of economic weakness in 2001 and 2002, which was 0.65 and 0.69 percent, respectively. · Our allowance for credit losses totaled $377 million as of December 31, 2009, compared to $395 million as of December 31, 2008, which is 1.64 percent of net finance receivables as of December 31, 2009, compared with 1.44 percent as of December 31, 2008.The decrease of $18 million in allowance for credit losses resulted from a $64 million decrease due to a reduction in the overall net finance receivable portfolio, partially offset by a $46 million increase related to the allowance rate. 8 2009 VS. REVENUES Retail and wholesale revenue for 2009 was $1.789 billion, a decrease of $211 million from 2008.The decrease was due to a $116 million impact from lower interest rates on new and existing retail and wholesale receivables and a $95 million impact from lower earning assets (finance receivables at constant interest rates).The annualized average yield was 6.94 percent for 2009 compared to 7.40 percent for 2008. Operating lease revenue for 2009 was $915 million, or $16 million lower than 2008 primarily due to the impact of lower interest rates on operating leases. Other revenue, net, for 2009 was $10 million, a decrease of $117 million from 2008.The decrease was principally due to a $77 million impact from returned or repossessed equipment and the absence of a $12 million gain related to the securitization (included in Gain on sales of receivables below) in 2008.Other revenue, net, items for the years ended December 31, included: (Millions of dollars) 2009 2008 Finance receivable and operating lease fees (including late charges) $ 74 $ 68 Miscellaneous other revenue, net 18 28 Gain on sales of receivables 12 30 Service fee income on sold receivables 8 13 Net loss related to retained interests in securitized retail receivables (33 ) (20 ) Net gain/(loss) on returned or repossessed equipment (69 ) 8 Total Other revenues, net $ 10 $ 127 EXPENSES Interest expense for 2009 was $1.048 billion, a decrease of $111 million from 2008.This decrease was primarily due to a decrease of 49 basis points in the average cost of borrowing to 3.98 percent for 2009, down from 4.47 percent for 2008, partially offset by the impact of a 2 percent increase in average borrowings. Depreciation expense on equipment leased to others was $713 million, down $11 million over 2008 due to a decrease in the operating lease portfolio. General, operating and administrative expenses were $331 million during 2009, compared to $391 million in 2008.The decrease resulted primarily from reductions in labor costs and other operating expenses as a result of our cost reduction actions.There were 1,534 full-time employees as of December 31, 2009, compared to 1,714 as of December 31, 2008. The Provision for credit losses was $225 million for 2009, up $33 million from 2008.The Provision for credit losses was higher due to a $164 million impact from increased stress in the portfolio, partially offset by a $131 million decrease related to lower new business.The Allowance for credit losses as of December 31, 2009 was 1.64 percent of finance receivables (excluding Notes receivable from Caterpillar), net of unearned income, compared to 1.44 percent as of December 31, 2008.The 2009 rate of 1.64 percent is higher than the most recent periods of economic weakness in 2001 and 2002, which were 1.42 percent and 1.47 percent, respectively. Other expenses were $49 million for 2009 compared to $28 million in 2008.The increase was primarily attributable to employee separation charges and higher expenses related to repossessions. 9 Other income (expense) for 2009 was an expense of $28 million, compared to an expense of $46 million from 2008.The improvement was principally due to a $71 million favorable impact from mark-to-market adjustments on interest rate derivative contracts, partially offset by a $50 million unfavorable impact from net currency exchange losses.Other income (expense) items were as follows: (Millions of dollars) 2009 2008 Net gain/(loss) on undesignated foreign exchange contracts (including forward points) $ (134 ) $ 33 Currency exchange gain/(loss) 79 (38 ) Net currency exchange loss (55 ) (5 ) Net gain/(loss) from interest rate derivatives 27 (44 ) Partnership/dividend income - 3 Total Other income (expense) $ (28 ) $ (46 ) Provision for income taxes was $45 million, a decrease of $75 million, compared with $120 million in 2008.The decrease was primarily attributable to lower pre-tax results and changes in the geographic mix of our pre-tax results. PROFIT As a result of the performance discussed above, we had profit of $259 million for 2009, down $126 million, or 33 percent, from 2008. ASSETS Total assets were $30.648 billion as of December 31, 2009, a decrease of $2.434 billion, or 7.4 percent, over December 31, 2008, principally due to a decrease in the finance receivables portfolio, partially offset by an increase in cash to provide a cash position appropriate for current market conditions. During 2009, new retail financing for the year was $7.62 billion, a decrease of $8.3 billion, or 52 percent, from 2008.The decrease occurred across all Cat Financial operating segments. Total Off-Balance Sheet Managed Assets We manage and service receivables and leases that have been transferred through securitization or sale.These transactions provide a source of liquidity and allow us to mitigate the concentration of credit risk with certain customers.These receivables/leases are not available to pay our creditors. 10 Off-balance sheet managed assets as of December 31, were as follows: (Millions of dollars) 2009 2008 Securitized Retail Installment Sale Contracts and Finance Leases Installment sale contracts securitized $ 336 $ 877 Finance leases securitized 10 32 Less: Retained interests (included in Other assets) (102 ) (52 ) Off-balance sheet securitized retail receivables $ 244 $ 857 Sales of Interests in Wholesale Receivables Wholesale receivables $ - $ 240 Other Managed Assets Retail finance leases $ 190 $ 198 Retail installment sale contracts 178 283 Operating leases 90 122 Retail notes receivable 19 30 Other managed receivables/leases $ 477 $ 633 Total off-balance sheet managed assets $ 721 $ 1,730 TOTAL PAST DUE FINANCE AND RENTS RECEIVABLE Finance receivables (excluding Notes receivable from Caterpillar) plus rents receivable for operating leases (included in Other assets) that were past due were 5.54 percent, which decreased from 5.79 percent at the end of the third quarter 2009.At December 31, 2008, past dues were 3.88 percent.During 2009, past dues increased across all of our operating segments.We expect there will be continued pressure on past dues during the first half of 2010, with gradual improvement as the global economy improves in the second half of the year.In 2009, we continued our prudent portfolio management practices which include conservative underwriting, heightened collection activities and contract modifications where appropriate.Such contract modifications may involve us receiving credit enhancements and are done to help maximize our results as well as help customers manage through difficult economic times. 11 FOURTH QUARTER 2009 VS.
